            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

MARTINEZ LUIS ALBERTO,

      Plaintiff,
v.                                                CASE NO. 5:16-cv-287-LC-GRJ

SEC’Y, FLA. DEP’T
OF CORR., et al.,

     Defendants.
______________________/
                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 22, 2019. ECF No. 66. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 66, is

adopted and incorporated by reference in this Order.
     2.   Defendant Secretary Inch’s Motion to Dismiss the Second Amended

Complaint, ECF No. 62, is GRANTED.

     3.   Plaintiff’s claims against Secretary Inch are DISMISSED.

     DONE AND ORDERED this 3rd day of December, 2019.


                      s/ L.A. Collier
                      LACEY A. COLLIER
                      SENIOR UNITED STATES DISTRICT JUDGE




                                     2
